PD-0557-15
                           No,




                    * IN THE TEXAS COURT OF CRIMINAL APPEALS *          RECBMPH !M
       F!LEDIN                                                        ^0FCRilKPas
COURT OF CRIMINAL APPEALS JASON JACKSON V. STATE OF TEXAS                 m Q
      MAY 08 2015
                           MOTION TO FILE A SINGLE COPY               ^bei ^COSfa, Clerk
    Abel Acosta, Clerk
       NOW COMES, Jason Jackson #1940366, Appellant in the above styled

 cause, and files this Motion To File A Single Copy and shows this

 Court good cause>:to GRANT this motion as follows:

       1.   The Appellant is currently incarcerated in the Coffield Unit

            of TDCJ-ID and is not able to provide copies because Appellant

            does not have access to a copy machine.; and

      2.    The Appellant is Pro Se, without an attorney to provide any

            copies to this Court.
                                   S
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court
 will GRANT this Motion To File A Single Copy and have the Clerk of

 the Court to make copies to go to the required parties.

                                                Respectfully submitted,
                                                                 .^^

                                                             son, Pro Se

                                 INMATE DECLARATION

 I, Jason Jackson #1940366, being incarcerated in the Coffield Unit of

 TDCJ-ID in Anderson County, Texas, do declare under penalty of purjury
 that the foregoing is true and correct to the best of my knowledge.
 Execued this 01st day of May, 2015.

                                                       JaSksiia'' #1940366
                                                 appellant:- Pro Se
                                                 Coffield Unit
                                                 2661 FM 2054
                                                 Tenn. Col.,     TX      75884